Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  129672(51)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  ALFRED VILLADSEN, DONALD                                                                                            Justices

  VILLADSEN, MARILYN VILLADSEN, 

  and JACK MICKEVICH, 

             Plaintiffs/Third-Party
             Defendants-Appellants,
  v       	                                                         SC: 129672      

                                                                    COA: 255955       

                                                                    Mason CC: 02-000348-CH 

  MASON COUNTY ROAD COMMISSION,

          Defendant/Third-Party 

          Plaintiff-Appellee, 

  and
  SHERMAN TOWNSHIP,

           Defendant/Third-Party 

           Plaintiff, 

  and
  DEPARTMENT OF NATURAL 

  RESOURCES and MASON COUNTY 

  DRAIN COMMISSIONER, 

             Third-Party Defendants. 

  _________________________________________/ 


         On order of the Court, the motion for reconsideration of this Court’s May 19, 2006
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        CAVANAGH, J., would grant reconsideration.

         KELLY, J., would grant reconsideration and, on reconsideration, would grant leave
  to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2006                    _________________________________________
         d1023                                                                 Clerk